The Chancellor.
The consideration money having been paid by James N. Joralemon, the conveyance to Samuel, in trust for the infant son of James, was voluntary; and the facts show that it was for an improper purpose. The subsequent purchaser, Smith, who took the conveyance from Samuel, was a bona fide purchaser without actual notice of the trust; and the certificate of the Clerk, on the faith of which he purchased, represented the deed to Samuel to be an absolute deed, unlimited by any trust. Smith’s equity is superior to that of the infant. His title will be established.
Decree accordingly.